DETAILED ACTION
Application 15/556717, “COMPOSITE CORE-SHELL PARTICLES”, is the national stage entry of a PCT application filed on 2/14/17 and claims priority from a foreign application filed on 2/17/16. 
This Office Action on the merits is in response to communication filed on 1/20/22.  

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The recitation “particles enclosed in pores” as recited in the claims is interpreted to require closed pores encompassing the enclosed particles.  Thus, as argued by applicant in the 2/28/21 Pre-Brief Conference Request remarks at page 3, the open pores of the prior art are not readable on the “pores” capable of “enclosing” in the instant claims.  It is noted that the previously applied reference Hwang (US 2010/0285359) teaches “open pores” and “closed pores” (see Hwang paragraph 
 
The term “nonporous” as recited in the claims is interpreted as defined in applicant’s specification, rather than by the plain meaning in the art.  More specifically, the plain meaning of “nonporous” would require an absence of pores.  
However, applicant’s specification expressly states, “The shell is generally nonporous. Nonporous means in general that the greatest diameters of the pores of the shell are smaller than the greatest diameters of the pores of the matrix containing silicon particles” at published paragraph [0047] (page 14 lines 24-29 of original specification).  Moreover, applicant’s original claim 10 permits pores of less than 10 nm in the nonporous shell.  
Accordingly, “nonporous” in the context of the claim is interpreted to permit the presence of small pores and to mean that the greatest diameters of the pores of the shell are smaller than the greatest diameters of the pores of the matrix containing silicon particles.
It is noted that claim 1 as amended on 10/20/22 requires that any pores present in the shell are less than 5 nm in diameter, thereby excluding pores in a 5 to 10 nm range from the shell.  

Election/Restrictions
Claims 1 and 23 are directed to an allowable product (see below). Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12 and 24, directed to the are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/24/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments filed on 1/20/22 have been fully considered, but are now moot in view of the Examiner’s Amendment presented herein below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
David Tener on 3/22/2022.
The application has been amended as follows: 
CLAIMS
1. (Currently Amended) Core-shell composite particles comprising a core and a shell, wherein:
the core of the core-shell composite particles has volume-weighted particle size distribution having diameter percentiles d50 of ≥ 5 [Symbol font/0x6D]m and ≤ 90 [Symbol font/0x6D]m, and each core is a porous, carbon-based matrix which contains silicon particles in which the silicon particles are enclosed in pores of the matrix, 
the pores containing silicon particles have a free volume in addition to the silicon particles, and a diameter of ≥ 60 nm and ≤ 350 nm,
 the core is free of all the following additional active materials or contains one or more of the following additional active materials in a collective amount not exceeding 1% by weight based on a total weight of the core-shell composite particles: graphite, carbon nanotubes, fullerenes, graphene, Li, Fe, Al, Cu, Ca, K, Na, S, Cl, Zr, Ti, Pt, Ni, Cr, Sn, Mg, Ag, Co, Zn, B, P, Sb, Pb, Ge, Bi and rare earths, and 
the shell is a nonporous shell obtainable by carbonization of one or more carbon precursors selected from the group consisting of tars, pitches, hard carbon, soft carbon and 
2. (Currently Amended) Core-shell composite particles according to Claim 1, wherein the silicon particles have volume-weighted particle size distributions having diameter percentiles d50 of ≥ 50 nm and [[≤ 800 nm]] less than the diameter percentiles d50 of the pores of the matrix.


Allowable Subject Matter
Claims 1-12 and 14-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art includes Liu (CN 102623680) and Yushin (US 2014/0057179) which are relevant to the claimed invention as described in the 10/20/21 Final Rejection.  As previously described, the cited art taken in combination teaches or suggests a matrix or core carbonaceous particle comprising silicon particles contained in pores of the core in view of Liu and a liquid impermeable shell in view of Yushin, such that Liu and Yushin in combination teach core shell particles similar to those claimed.  
However, the cited art does not expressly teach the core particles comprising many pores such as illustrated in applicant’s Figure 2, with Liu’s Figure 4 suggesting only a small number of pores per core particle.  Accordingly, the cited art does not teach or fairly suggest particles having diameter percentiles d50 of ≥ 5 [Symbol font/0x6D]m and ≤ 90 [Symbol font/0x6D]m in combination with pores having a diameter of ≥ 60 nm and ≤ 350 nm as required by 
Upon an updated search, no new and closer prior art has been discovered which cures this deficiency of the previously presented combined embodiment, or which independently fairly teaches or suggests the above described features of claim 1, in combination with the balance of the features of claim 1 irrespective of the previously cited art. Accordingly, claim 1 and all dependent claims are found to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723